NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                      For  the  Seventh  Circuit
                                                                                                      Chicago,  Illinois  60604  
                                                                                                    Submitted  September  22,  2015*  
                                                                                                     Decided  September  25,  2015  
  
  
                                                                                                                Before  
  
                                                                                               FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                                                                               MICHAEL  S.  KANNE,  Circuit  Judge  
  
                                                                                               DIANE  S.  SYKES,  Circuit  Judge  
  
  
No.  14-­‐‑2516                                                                                                                  Appeal   from   the   United  
                                                                                                                                 States   District   Court   for   the  
JOSE  BANKS,                                                                                                                     Northern   District   of   Illinois,  
        Plaintiff-­‐‑Appellant,  
                                                                                                                                 Eastern  Division.  
                                               v.                                                                                  
                                                                                                                                 No.  14  C  3836  
UNITED  STATES  OF  AMERICA,                                                                                                     Elaine  E.  Bucklo,  Judge.  
      Defendant-­‐‑Appellee.  
  
                                                  Order  
                                                        
    Jose  Banks  escaped  from  the  Metropolitan  Correctional  Center  in  Chicago,  where  he  
had  been  confined  pending  his  sentencing  for  bank  robbery.  After  being  captured,  
Banks  filed  this  suit  under  the  Federal  Tort  Claims  Act,  28  U.S.C.  §§  2671–80,  contend-­‐‑
ing  that  the  United  States  was  negligent  in  allowing  him  to  escape.  (Banks’s  complaint  
also  named  approximately  70  federal  employees,  but  none  was  served  with  process.  
The  United  States  itself  is  the  only  proper  defendant  under  the  FTCA,  so  we  omit  the  
                                                                                                 
           *   After   examining   the   briefs   and   the   record,   we   have   concluded   that   oral   argument   is   unnecessary.  

See  Fed.  R.  App.  P.  34(a);  Cir.  R.  34(f).  

                                                                                                                                                                             
No.  14-­‐‑2516                                                                                          Page  2  

individual  defendants  from  the  caption  and  do  not  discuss  them  further.)  The  district  
court  screened  the  complaint  and  dismissed  it  as  frivolous.  The  judge  also  denied  
Banks’s  motion  to  file  an  amended  complaint.  
       
     While  this  suit  was  on  appeal,  Banks  was  sentenced,  and  his  sentence  was  enhanced  
(for  obstruction  of  justice)  on  account  of  the  escape.  The  United  States  now  asks  us  to  
hold  that  the  suit  is  premature  under  Heck  v.  Humphrey,  512  U.S.  477  (1994),  because  
Banks’s  contentions  are  incompatible  with  the  validity  of  his  sentence.  It  is  not  clear  to  
us  that  Heck  applies  to  sentence  enhancements  as  opposed  to  convictions.  Nor  is  it  clear  
that  there  is  any  inconsistency.  Banks  contends  in  this  suit  that  the  United  States  should  
have  done  more  to  prevent  his  escape,  but  even  walking  away  from  an  unguarded  
compound  can  constitute  the  crime  of  escape.  Indeed,  because  escape  is  a  continuing  
offense,  it  can  be  committed  by  failure  to  return  to  prison  following  a  departure.  See  
United  States  v.  Bailey,  444  U.S.  394  (1980).  At  all  events,  Banks  filed  and  lost  this  suit  be-­‐‑
fore  he  was  sentenced  for  the  bank  robberies.  The  suit  was  not  premature  when  filed  or  
decided,  and  it  would  be  perverse  to  use  Banks’s  subsequent  sentencing  to  give  him  an-­‐‑
other  shot  at  a  tort  suit  some  years  in  the  future.  
       
     On  the  merits,  the  district  court  was  right:  This  suit  is  frivolous.  No  one  has  a  per-­‐‑
sonal  right  to  be  better  guarded  or  more  securely  restrained,  so  as  to  be  unable  to  com-­‐‑
mit  a  crime.  Cf.  DeShaney  v.  Winnebago  County  Dep’t  of  Social  Services,  489  U.S.  189  (1989);  
Hoffa  v.  United  States,  385  U.S.  293,  310  (1966)  (“There  is  no  constitutional  right  to  be  ar-­‐‑
rested.”).  And  even  if  there  were  such  a  right,  choosing  the  tradeoff  between  security  
and  cost  of  incarceration  is  a  discretionary  function  outside  the  scope  of  the  FTCA.  See  
28  U.S.C.  §2680(a).  Banks  gets  credit  for  chutzpah,  but  that  is  not  a  basis  of  damages.  
The  proposed  amended  complaint  was  as  frivolous  as  the  original,  and  the  district  court  
properly  declined  to  entertain  it.  
       
     Both  the  suit  and  the  appeal  count  as  “strikes”  for  the  purpose  of  28  U.S.C.  §1915(g).  
We  give  Banks  14  days  to  show  cause  why  we  should  not  impose  sanctions  for  this  
frivolous  appeal.  See  Fed.  R.  App.  P.  38.